Cite as 2017 Ark. App. 85

                 ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CV-16-923


ALEXTEEN COBB                                  Opinion Delivered: February 15, 2017
                             APPELLANT
                                               APPEAL FROM THE SEBASTIAN
V.                                             COUNTY CIRCUIT COURT, FORT
                                               SMITH DISTRICT
                                               [NO. 66JV-14-228]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR                       HONORABLE LEIGH ZUERKER,
CHILDREN                                       JUDGE
                    APPELLEES
                                               AFFIRMED

                          RITA W. GRUBER, Chief Judge

       Alexteen Cobb is appealing the Sebastian County Circuit Court’s order terminating

her parental rights to her twin daughters, MR1 and MR2, born August 19, 2009. Her sole

argument on appeal is that there was insufficient evidence to support the circuit court’s

determination that termination was in the children’s best interest. We affirm the circuit

court’s order.

       The Arkansas Department of Human Services (DHS) exercised a 72-hour hold on

MR1 and MR2 on March 30, 2014, when they were discovered dirty and living in a car in

a parking lot with their mother. The court adjudicated the children dependent-neglected on

June 5, 2014, finding that they were at a substantial risk of harm due to inadequate

supervision and inadequate shelter. The children were placed with appellant’s mother,

Dianna Jackson, and continued to live with her during the pendency of the case.

       The principal concern in this case is appellant’s unstable mental health. She had
                                  Cite as 2017 Ark. App. 85

suffered from unspecified mental-health issues for years, long before this case began.

Appellant has another daughter, MC, who was placed in permanent custody with her father,

Demetro Cobb, after appellant threatened to kill her in 2007. A no-contact order bars

appellant from seeing MC, who was not a party to this proceeding. At the beginning of this

case, appellant was diagnosed with schizoaffective disorder. She has suffered from delusions,

which she continued to demonstrate during the termination hearing.

       The circuit court entered an order on July 19, 2016, terminating appellant’s parental

rights because it determined that, despite the provision of numerous services, appellant was

still in no condition to have custody of the children. The court found three grounds to

support the termination: (1) the children had been adjudicated dependent-neglected and had

continued out of the custody of the parent for over twelve months and, despite a meaningful

effort by DHS to rehabilitate the parent and to correct the conditions that prevented the

child from safely being placed in the parent’s home, the parent had failed to remedy the

conditions; (2) other factors arose subsequent to the filing of the original petition that

demonstrated placement of the child with the parent was contrary to the child’s health,

safety, or welfare and, despite the offer of appropriate family services, the parent manifested

incapacity or indifference to remedying the subsequent issues; and (3) aggravated

circumstances: there was little likelihood that services to the family would result in successful

reunification. Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a), (vii)(a), (ix)(a)(3) (Repl. 2015).

       Specifically, the court found that, although appellant had partially complied with the

case plan by maintaining employment, completing parenting classes, completing a


                                               2
                                 Cite as 2017 Ark. App. 85

psychological evaluation, and attending recommended counseling, she had not been taking

her medication regularly, had not demonstrated improved parenting skills, and had exhibited

disturbing behavior during her visits with the children. The court found that appellant’s own

testimony showed that she continued to be delusional and did not recognize that she was

delusional. The court noted that appellant did not even recognize her mother, Dianna

Jackson, as her mother. The court also noted appellant’s belief in massive conspiracies

wherein she had accused several people, including the DHS caseworker and her own

attorney, of skinning her children and eating and smoking their skin, of murdering one of

her children and sexually molesting them, and of using the children in satanic rituals. The

court found that when appellant was not delusional, she still did not display an appropriate

bond or relationship with her children, instead using the time during supervised visits to look

at her phone; spray the children with various substances, claiming that they had lice; and pack

and repack massive amounts of food she brought to the visits. The court found credible the

testimony of MC’s father, Mr. Cobb, who testified that appellant had threatened to kill MC

and other family members and had repeated her delusions that she had other children who

had been dismembered and eaten. The court found that it was in the best interest of the

children to terminate appellant’s parental rights, finding that the children were adoptable and

that they had been living with their grandmother, Ms. Jackson, who planned to adopt them.

The court also found that the children would be at substantial risk of serious harm if they

were returned to appellant.

       Appellant does not challenge the grounds supporting termination; she argues only that


                                              3
                                  Cite as 2017 Ark. App. 85

termination was unnecessary and was not in the children’s best interest. We review

termination-of-parental-rights cases de novo. Wilson v. Ark. Dep’t of Human Servs., 2015 Ark.

App. 666, at 7, 476 S.W.3d 816, 821. The trial court must make two findings by clear and

convincing evidence: (1) at least one statutory ground must exist, and (2) it must be in the

child’s best interest to terminate parental rights. Ark. Code Ann. § 9-27-341. In making a

“best interest” determination, the trial court is required to consider two factors: (1) the

likelihood that the child will be adopted and (2) the potential of harm to the child if custody

is returned to a parent. Smith v. Ark. Dep’t of Human Servs., 2013 Ark. App. 753, at 4, 431
S.W.3d 364, 367. The appellate inquiry is whether the trial court’s finding that the disputed

fact was proved by clear and convincing evidence is clearly erroneous. Brown v. Ark. Dep’t

of Human Servs., 2015 Ark. App. 725, at 4, 478 S.W.3d 272, 275. Credibility determinations

are left to the fact-finder, here the trial court. Henson v. Ark. Dep’t of Human Servs., 2014 Ark.

App. 225, at 7, 434 S.W.3d 371, 375.

       Appellant argues specifically that it was unnecessary to terminate her parental rights

because her children had been placed with their grandmother, with whom they would

permanently remain. She contends that, since the children’s permanency was never at risk,

the extreme measure of termination was not in their best interest. She argues that permanent

custody with Ms. Jackson, rather than termination and adoption, would give her more time

to improve her mental health. She contends that the circuit court could have entered a no-

contact order rather than terminate her parental rights. She relies on our decision in Cranford

v. Arkansas Department of Human Services, 2011 Ark. App. 211, 378 S.W.3d 851, to support


                                                4
                                  Cite as 2017 Ark. App. 85

her argument.

       In Cranford, we reversed a court’s order of termination for both parents, holding that

the court’s best-interest finding was clearly erroneous. During the pendency of that case, the

child lived with grandparents, where he and his parents had been living before DHS took

emergency custody of him following an auto accident. In Cranford, this court determined that

termination was not necessary to provide greater stability where the child was living with his

grandparents, the grandmother testified that she thought it was in the child’s best interest to

have contact with his parents, and there was no evidence that either parent had ever

physically abused or harmed the child.

       Cranford is distinguishable. In Cranford, the circuit court had found no evidence of

harm or physical abuse. While this court recognized the “extremely poor judgment”

exhibited by the parents in allowing the child to be a passenger in a truck with the father

driving intoxicated, there was not a continuous pattern of harmful behavior toward the child.

Here, the case began because appellant was living in a car in a parking lot with her two four-

year-old daughters. She did not have custody of another daughter, MC, because she had

threatened to kill MC. Appellant’s therapist, the CASA supervisor, the DHS caseworker, and

Ms. Jackson all testified at the termination hearing that the children would be at a substantial

risk of harm if placed with appellant. Appellant’s therapist testified that he expected the

delusions to continue. CASA recommended termination in this case due to concern that

appellant could not safely parent her children because of her mental illness. Her caseworker,

Lisa Walton, testified that appellant had not been allowed unsupervised visits during the


                                               5
                                 Cite as 2017 Ark. App. 85

entire period of the two-year case and that supervision had actually increased for the

children’s safety from monitoring the visits through a screen, to monitoring the visits from

a hallway, to direct monitoring in the room. Ms. Walton testified that she recommended

termination rather than permanent custody with the grandmother because, once the case was

closed, DHS would no longer provide mental-health support, individual counseling, or

medication management. Finally, Ms. Jackson also testified that she preferred to have the

court terminate appellant’s rights and allow her to adopt the children rather than simply to

continue custody with her.

       The intent behind the termination-of-parental-rights statute is to provide permanency

in a child’s life when it is not possible to return the child to the family home because it is

contrary to the child’s health, safety, or welfare, and a return to the family home cannot be

accomplished in a reasonable period of time as viewed from the child’s perspective. Ark.

Code Ann. § 9-27-341(a)(3). Even full compliance with the case plan is not determinative;

the issue is whether the parent has become a stable, safe parent able to care for his or her

child. Ford v. Ark. Dep’t of Human Servs., 2014 Ark. App. 226, at 3, 434 S.W.3d 378, 381.

Moreover, a child’s need for permanency and stability may override a parent’s request for

additional time to improve the parent’s circumstances. Dozier v. Ark. Dep’t of Human Servs.,

2010 Ark. App. 17, at 9, 372 S.W.3d 849, 854. Finally, a parent’s past behavior is often a

good indicator of future behavior. Schaible v. Ark. Dep’t of Human Servs., 2014 Ark. App. 541,

at 8, 444 S.W.3d 366, 371. After considering the court’s orders, all of the testimony, and

appellant’s history, we hold that the court’s best-interest finding was not clearly erroneous.


                                              6
                               Cite as 2017 Ark. App. 85

      Affirmed.

      KLAPPENBACH and GLOVER, JJ., agree.

      Tabitha McNulty, Arkansas Public Defender Commission, for appellant.

      Mary Goff, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




                                           7